DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of the Claims
	Receipt of Remarks/Amendments filed on 07/21/2021 is acknowledged. Claims 6-12 are non-elected claims, and remain withdrawn. Claims 2-4 have are amended. Claims 1-5 and 13-16 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	
Withdrawn Objections/Rejections
Objections to the drawing and specification:
Applicant’s remarks, filed 07/21/2021, with respect to the objections to the drawing and specification have been fully considered and are persuasive. See p.1, 2nd and 3rd sections of Remarks. The Applicant brought it to Examiner’s attention that a preliminary amendment of the specification was filed on 04/17/2019 amending “Fig. 1” to “sole figure”, thereby overcoming the objection, which is now withdrawn.
Objections to the claims:
Applicant’s remarks, filed 07/21/2021, with respect to the objections to the claims have been fully considered and are persuasive. See p. 1, 4th section of Remarks. The Applicant amended the claims spelling out the acronyms Egg PC, DOTAP, DOTMA, DDAB, DODMA,OC, DOPC, DSPC, DDPC, DMPC, PEG, mPEG-DPPE, -DMPE, -DSPE, -DMG, and TPGS when these are first used, thereby overcoming the objection, which is now withdrawn.
§112(b) Rejections:
Applicant’s remarks, filed 07/21/2021, with respect to the 112 rejections have been fully considered. Applicant traverses the rejection but does not provide any argument regarding traversal. See p. 1, 5th section of Remarks. However, Applicant amended the claims to indicate the unit in Claim 3, specified the analogue reference in Claim 4, and clarified the scope of Claim 2, which previously rendered Claims 5, and 13-16 indefinite.  As such, these rejections are withdrawn.
Double Patenting:
Applicant filed a Terminal Disclaimer (TD) for US Application 16/342,871. However, the TD is not approved and therefore does not overcome the double patenting rejection over co-pending US Application 16/342,871. The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012):
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
To remedy this:

Please make corrections as suggested above and also resubmit the TD. (No new fee required).
The rejection is currently maintained. The ODP rejection will be withdrawn upon receipt of proper TD.
Priority
This application, 16342804, filed 04/17/2019 is a national stage entry of PCT/CN2017/106032, with International Filing Date of 10/13/2017, and claims foreign priority to 201610902492.2, filed 10/17/2016.
Modified Rejections Necessitated by the Amendments Filed 07/21/21
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (WO 2010/057160 A9, 17 November 2008), hereinafter Zhao, in view of Cao et al. (WO 2014/101356 A1, July 3, 2014; US20150328234 as English equivalent for translation), hereinafter Cao, and in view of Zhou et al. (Molecular pharmaceutics 9, 2 (2012): 201-210), hereinafter Zhou.
Applicants Claims

DOTAP, Egg PC, cholesterol, Tween 80, and TPGS in a molar ratio of 25:45:20:5:5.
DOTMA, Egg PC, cholesterol, Tween 80, and TPGS in a molar ratio of 30:45:20:5:5.
DOTAP, DSPC, cholesterol, Tween 80, and TPGS in a molar ratio of 30:50:20:5:5.
DOTAP, Egg PC, cholesterol, Tween 80, and mPEG2000-DPPE in a molar ratio of 30:45:20:5:5.
Determination of the scope and content of the prior art (MPEP 2141.01)
Regarding Claim 1, Zhao discloses nanoparticle complexes containing a mixture of a cationic lipid, a releasable fusogenic lipid of Formula I and a PEG lipid for nucleic acids delivery (p. 2, entirety). Zhao recites that the invention provides methods for preparing serum-stable 

    PNG
    media_image1.png
    174
    663
    media_image1.png
    Greyscale

Zhao expressly teaches the preparation of the lipid nanoparticle composition (Example 16), which has cationic lipid 1, compound 10 of Formula I, distearoylphosphatidylcholine (DSPC phospholipid), cholesterol, polyethylene glycol conjugated distearoylphosphatidylethanolamine (PEG-DSPE) at a molar ratios of 25:15:20:30:10 (sample no. 3), which overlaps with the cationic lipid claimed molar ratio range. Zhao also exemplifies a composition comprising cationic lipid, compound 10, cholesterol, PEG-DSPE, and C16mPEG-ceramide at a molar ratio of 18:60:20:1:1 (sample 8), overlapping with the cholesterol, and PEG derivative molar ratio ranges. Thus, Zhao renders obvious the elements and molar ratio of cationic lipid, cholesterol, and PEG derivatives in Claim 1. 
Zhao also generally teaches that the cationic lipid may have a molar ratio ranging from about 10% to about 99.9% of the total lipid present in the nanoparticle; it can range from about 2-60%, from about 5-50%, from about 10-45%; from about 5-25%, or from about 30-40% of the total lipid nanoparticle composition; and in a preferred embodiment, it is  from about 15-25% (Claim 24; p. 34, 4th- 6th paragraphs). Regarding the amount of fusogenic lipid, the composition can generally contain the fusogenic lipid in a molar ratio of from about to about 20-85%, from about 60-80% of the total lipid present in the nanoparticle composition;  and claims a nanoparticle composition which has cationic lipid, fusogenic lipid including a compound of 20-78%: 0-50%: 2-10% (Claim 26; p. 34,7th paragraph), which overlaps with instantly claim amount for the neutral phospholipid. Zhao generally teaches that the nanoparticle composition includes cholesterol in a molar ratio ranging from about 0-60%, from about 10% to about 60%, or from about 20% to about 50% (e.g., 20, 30, 40 or 50%) of the total lipid present in the nanoparticle composition. In one embodiment, cholesterol is about 20% of the total lipid present in the nanoparticle composition (p. 24 last paragraph to p. 35, 1st paragraph). Thus, the amount read on the instantly claimed amount of cholesterol. Regarding the PEG derivative, Zhao teaches that the PEG-lipid contained in the nanoparticle composition ranges in a molar ratio of from about 0.5-20%, from about 1.5-8%; In one embodiment of the nanoparticle composition, the PEG lipid is included in a molar ratio of from about 2% to about 10% (p. 24 last paragraph to p. 35, 2nd paragraph).Claim 1 for these elements: cationic lipid, fusogenic lipid (which includes phospholipid, vide infra), cholesterol, and PEG derivative.  
Regarding Claim 2, the art recites that fusogenic lipids may include additional naturally-occurring and synthetic phospholipids and related lipids, including egg phosphatidylcholine (EPC), dioleoylphosphatidylcholine (DOPC), distearoylphosphatidylcholine (DSPC), l,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC), and l,2-dimyristoyl-sn-glycero-3-phosphocholine (DMPC) (p. 35, 4th paragraph to p. 41).  Furthermore, the nanoparticle composition preferably contains cholesterol or analogs thereof, and more preferably cholesterol (p. 41, lines 21-22). Egg phosphatidylcholine is one of the neutral phospholipids instantly claimed, thus its teaching by Zhao also reads on the neutral feature of the claim. While Zhao exemplified the use of cationic lipid 1, Zhao teaches other suitable cationic lipids including  [1-(2,3-DOTMA), 1,2-bis(oleoyloxy)-3-3-(trimethylammonium)propane or N-(2,3-dioleoyloxy)propyl)-N,N,N-trimethylammonium chloride  (DOTAP), dimethyldioctadecylammonium bromide or N,N-distearyl-N,N-dimethylammonium bromide (DDAB) and dioctadecyldimethylammonium (DODMA) (p. 41-42). Zhao teaches that the nanoparticle composition can include PEG conjugated to cholesterol derivatives; PEG lipids include N-(carbonyl-methoxypolyethyleneglycol)-l,2-dimyristoyl-sn-glycero-3-phosphoethanolamine (2kDa or 5 kDA mPEG-DMPE), N-(carbonyl-methoxypolyethyleneglycol)-l,2-dipalmitoyl-sn-glycerol-3-phosphoethanolamine (2kDa or 5 kDA mPEG-DPPE), N-(carbonyl-methoxypolyethyleneglycol)-l,2~distearoyl-sn-glycero-3-phosphoethanolamine (750 Da or 2 kDA or 5 kDa mPEG-DSPE), and pharmaceutically acceptable salts thereof (p. 49, lines 18-30). 
Regarding Claim 3, Zhao teaches the molecular weight of PEG ranges from about 200 to about 20,000 daltons, more preferably from about 500 to about 10,000 daltons, yet more preferably from about 1,000 to about 5,000 daltons (i.e., about 1,500 to about 3,000 daltons); in one embodiment, it is about 2,000 daltons, and in another embodiment, the PEG has a molecular weight of about 750 daltons (p. 45, lines 22-28).
Except for the Tween 80 in the composition, the exemplified and general teachings of the amounts and suitable lipids above render obvious Claims 13-16 with DOTAP, Egg PC, cholesterol, Tween 80, and  D-α-tocopheryl polyethylene glycol succinate (TPGS) PEG derivative in a molar ratio of 25:45:20:5:5; DOTMA, Egg PC, cholesterol, Tween 80, and TPGS in a molar ratio of 30:45:20:5:5; DOTAP, DSPC, cholesterol, Tween 80, and TPGS in a molar ratio of 30:50:20:5:5; DOTAP, Egg PC, cholesterol, Tween 80, and mPEG2000-DPPE in a molar ratio of 30:45:20:5:5.
Claim 4, Zhao teaches that the nanoparticles encapsulate the nucleic acids in a lipid multi-lamellar structure, i.e. a lipid bilayer, protected from degradation (p. 67, last paragraph). The role of the PEG lipids is to extend circulation of the nanoparticle and prevent the premature excretion of the nanoparticles from the body by reducing immunogenicity and enhance the stability of the nanoparticles (p. 45, 1st paragraph). Because Zhao teaches the PEG or mPEG lipids conjugated to cholesterol (p. 45, 2nd paragraph), which the instant claim and specification notes for its hydrophobic structure (p. 2, lines 17-21), Zhao therefore renders obvious the feature of the claim that cholesterol can be embedded into the lipid bilayer as it is an inherent property. Because the prior art composition is the same as the composition claimed with regards to PEG or mPEG lipids conjugated to cholesterol, the composition must necessarily have the characteristics claimed in Claim 4. It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The teachings of Zhao have been set forth supra.  
th paragraph).  
Zhao is silent on D-α-tocopheryl polyethylene glycol succinate (Vitamin E TPGS, or simply TPGS). However, Zhao recites that PEG and lipids can be bound via a linkage, i.e. a non-ester containing linker moiety or an ester containing linker moiety, with suitable linkers including a succinyl linker moiety (p. 47, 3rd paragraph), thereby suggesting that TPGS may be incorporated in the composition.
Zhao does not expressly teach a composition comprising a cationic lipid, a neutral phospholipid, cholesterol, Tween-80, and a polyethylene glycol derivative, with a molar ratio of (25-35):( 40-50):(15-25):(1-5):( 1-5) in the membrane composition; with DOTAP, Egg PC, cholesterol, Tween 80, and  D-α-tocopheryl polyethylene glycol succinate (TPGS) PEG derivative in a molar ratio of 25:45:20:5:5; DOTMA, Egg PC, cholesterol, Tween 80, and TPGS in a molar ratio of 30:45:20:5:5; DOTAP, DSPC, cholesterol, Tween 80, and TPGS in a molar ratio of 30:50:20:5:5; DOTAP, Egg PC, cholesterol, Tween 80, and mPEG2000-DPPE in a molar ratio of 30:45:20:5:5. 
Cao is in the same field of endeavor and discloses the invention of a bufalin liposome comprising a liposome bilayer and bufalin, the liposome bilayer comprising a phospholipid, sterol and polyethyleneglycol (PEG)-derived compound (Abstract).  The phospholipid accounts for 20-80%, preferably 40-60% of the total weight of liposome bilayer, and is selected from lecithin, phosphatidylcholine (PC), phosphatidylethanolamine (PE), phosphatidyl glycerol (PG), phosphatidylinositol, phosphatidylserine, sphingomyelin (SM), dipalmitoyl phosphatidyl choline (DPPC), dipalmitoyl phosphatidyl ethanolamine (DPPE), distearoyl phosphatidylcholine (DSPC) or 10-30% of the total liposome bilayer, and preferably cholesterol [0016]. The PEG-derived compound is 2-50%, preferably 20-40% of the total weight of liposome bilayer. The selectable PEG-derived compound is PEG-PE, methoxy polyethylene glycol (mPEG)-PE, cholesterol PEG modifier or distearoyl phosphatidyl ethanolamine (DSPE)-PEG or any mixture thereof [0017]. Cao exemplifies a composition comprising phospholipid, cholesterol and DSPE-PEG (Example 1).
Cao teaches an embodiment wherein the composition can also be freeze-dried powder injection, which consists of the bufalin liposome, a dispersing agent and a freeze-drying adjuvant (Abstract). Cao teaches that conventional liposome is formed by dispersing phospholipid in water phase, thus amphipathic and lipid soluble agents can be inserted into the phospholipid membrane structure of liposome, whereas hydrophilic agents are directly encapsulated into the internal water phase of liposomes [0008]. The dispersing agent is selected from one of poloxamer, Tween-80 and Span-65 [0039], and exemplifies the use of Tween 80 in a composition (Example 22), reading on the Tween 80 element in Claims 5 and 13-16. Cao teaches that the weight ratio of raw materials in the freeze-dried powder injection preferably is bufalin liposome:poloxamer:saccharose of (0.1-20):(0.4-40):(0.1-40), with the poloxamer molar ratio range rendering obvious the Tween 80  molar ratio instantly claimed [0040]-[0041]. 
Zhou cures the deficiency of Zhao regarding the TPGS by teaching nonionic surfactant vehicles called SPANosomes (SPs) as siRNA vectors, which comprise of Span 80, 1,2-dioleoyl-3-trimethylammonium propane(DOTAP), and D-α-tocopheryl polyethylene glycol-1000 succinate (TPGS) (Abstract; p. 201, R. Col. 2nd paragraph). Zhou recites that nonionic surfactants such as Span 80 are able to self-assemble into vesicles in aqueous medium and possess a bilayer structure nd paragraph). Zhou teaches lipid compositions having a DOTAP:Span 80:TPGS molar ratio of 50:49:1 and 50:45:5  (Table 1), rendering obvious the amount of TPGS in the instantly claimed lipid nanoparticle. Zhou describes SPs containing 5% TPGS to be smaller in size compared to that with 1% TPGS but remained under 200 nm (p. 203, Section 3.1; p. 207, R. Col. last paragraph). Zhou recites that SP with 5% TPGS could be beneficial for in vivo applications by reducing plasma protein binding and avoiding reticuloendothelial system (RES) uptake due to increased PEGylation density on the particle surface (p. 207, R. Col. last paragraph). Zhou further teaches that adding more PEGylated lipids to cationic liposomes has been shown to reduce RES clearance and reduce their cytotoxicity, and surmises that SP with higher TPGS percentages may be used to achieve optimal circulation half-time and lower toxicity in vivo (p. 208, L. Col., 3rd paragraph).
Finding of prima facie obviousness 
Rationale and Motivation (MPEP 2142-2143)
Zhao’s nanoparticle or nanoparticle complex is formed using a lipid-based nanocomplex comprising a cationic lipid, a fusogenic lipid, and a PEG lipid, and further comprising cholesterol. This is the same composition as the instantly claimed lipid nanoparticle membrane composition except for the presence of Tween in the instant claims.   Thus, the nanoparticle of Zhao is also a lipid nanoparticle membrane composition. Cao’s liposome comprises a phospholipid, sterol and PEG-derivative, but not the cationic lipid.  Zhou’s particles comprised of cationic lipid (DOTAP), Span 80, and TPGS. Zhao, Cao and Zhou teach common components which could be combined to create a lipid nanoparticle membrane.
Claims 13-16. One would be motivated to do so because Zhao has taught that these cationic lipids are also suitable for the composition, and a skilled artisan would try to identify optimal cationic lipids to use in combination with the selected phospholipid, PEG derivative, and Tween. Furthermore, Zhou has taught a composition comprising DOTAB, TPGS, and surfactant Span 80 that possessed favorable particle size and zeta potential characteristics for efficient cytosolic delivery of nucleic acid material. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.
Similarly, PEG-DSPE, exemplified by both Zhao and Cao in nanolipid compositions, would be replaced by the skilled artisan with mPEG2000-DPPE or TPGS and arrive at the compositions in Claims 13-16.  Zhao has taught that mPEG2000-DPPE is one of the few suitable PEG lipids to use in the composition (p. 49, last paragraph), and allows for the nanoparticles to be formulated with stabilizing and/or dispersing agents, and recognizes PEG and lipids can be bound via succinyl linker moiety suggesting the possibility of TPGS incorporation. Cao teaches Tween 80 as one of 
Claims 1 and 13-16, and the molecular weight of PEG in Claim 3, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Furthermore, the molar ratios of the components cationic lipid, fusogenic lipid such as egg PC, PEG-lipid, Tween-80, TPGS and cholesterol are experimental parameters considered to be a result-effect variable that is within the skill of the ordinary artisan to modify and is commonly carried out in the art as part of routine optimization in formulations; the prior art is evidence to this.  It would have been obvious to make a nanoparticle lipid membrane composition of Claims 1 and 14-16 with the varying molar ratios and components recited because the ordinary skilled artisan knew that such claimed ratios in the composition of Zhao in view of Cao and Zhou would work.  Merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426; In re Hoeschele, 160 USPQ 809. See MPEP 2144.05. Determining the optimal or workable amounts/ratio of the components in the composition is routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), the court stated that “Normally, change 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 temperature, concentration, or both, is not a patentable modification; however, such changes may impart patentability to process if ranges claimed produce new and unexpected result which is different in kind and not merely in degree from results of prior art; such ranges are termed “critical” ranges, and applicant has burden of proving such criticality; even though applicant's modification results 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 great improvement and utility over prior art, it may still not be patentable if modification was within capabilities of one skilled in the art; more particularly, where the general conditions of a claim are disclosed 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
in the
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” The motivation arises from “the 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant traverses the 103 rejection over Zhao in view of Cao and Zhou. See Remarks, from last paragraph of p. 1 to 3rd paragraph of p. 3. Applicant argues that “there is no case in the prior art where lipid nanoparticle membrane materials do not bind Tween compounds to the polyethylene glycol (PEG) derivatives such as TPGS”; that if Tween is used alone, there is reduced stability; when PEG derivatives are used alone, and there are a lot of TPGS, tumor cells will not effectively take up the nanoparticles due steric hindrance effect. Applicant states that the references fail to teach or disclose the combined use of Tween and polyethylene glycol derivatives, and that the problems to be solved in the present application are different from the cited references. Applicant alleges that the example disclosed shows the superiority of the technical solution, which comprises a cationic lipid, a phospholipid, cholesterol, Tween, and PEG derivative 
The Examiner respectfully disagrees with the allegation that the combined art do not teach the use of Tween and PEG derivatives. The Examiner reminds the Applicant that the rejection is one of obviousness, and not anticipatory.  Therefore, the primary art do not need to teach to teach every element of the claims.  The references are relied on as a whole arriving at a combination that is identical to that instantly claimed. As indicated in the above rejection, Zhao recognizes PEG and lipids can be bound via succinyl linker moiety suggesting the possibility of TPGS incorporation (p. 47); Zhou successfully exemplified the combination of TPGS, cationic lipid, and nonionic surfactant in a nanoparticle composition that exhibited favorable size and performed efficient cargo delivery with a molar ratio of TPGS at 5%, thereby providing the motivation for its incorporation. Zhao welcomes the addition of a dispersing agent; Cao teaches Tween 80 as one of three a dispersing agent that can be used in a composition that can also be freeze dried powder injection. As such, it would have been well within the skill of an ordinary artisan to combine the teachings of Cao and Zhou with that of Zhao with reasonable expectations of success.  The idea of combining the elements flows logically from having been individually taught in the prior art. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USQP 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior 
Regarding the argument that the problems to be solved in the present application are different from the cited references, this argument is unpersuasive. Firstly, Applicant does not expound on this argument;  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Secondly, the motivation of the references may be a motivation for a different reason from the Applicant’s, but it is still a motivation. It is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the 
The Applicant alleges that they have shown “the superiority of the technical solution”. In response, the Examiner deems that the disclosed results do not establish the superiority of the composition. The disclosed studies only shows the claimed combinations, but not any comparative stability or encapsulation efficiency data for known lipid nanoparticle compositions which omits some of the components that are known in the art, for instance, the compositions of Zhao, Cao, or Zhou. Therefore, its superiority cannot be established.  Additionally, Applicant only shows encapsulation rates for the combination of DOTAP or DOTMA, Egg PC or DSPC, Cholesterol, Tween 80, and TPGS or DPPE-mPEG2000. Additionally, while the stability effect of Tween 20-80 were compared in the figure, it is unclear which LNP was used in the study, i.e. the cationic lipid, phospholipid etc. components of the LNP are unknown, and it is also unclear how it would compare to the existing nanoparticles comprising Tween known in the art.  Therefore, it cannot establish the superiority of the “cationic lipid, a neutral phospholipid, cholesterol, Tween and a polyethylene glycol derivative” over the full scope of the claim, and the showing is not commensurate with the scope. See MPEP 716.02(d) for a discussion of commensurate in scope. The burden is on the Applicant to show that difference between the prior art and the instant claims is statistically and practically significant. However, without comparative data with existing nanolipid vesicles . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1-5 and 13-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 and 13-16 of co-pending Application No. 16/342,871.
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims are directed to a lipid nanoparticle membrane composition comprising a cationic lipid, a neutral phospholipid, cholesterol, Tween, and a polyethylene glycol derivative, with a molar ratio of (25-35):(40- 50):(15-25):(1-5):(1-5) in the membrane composition; wherein 
The conflicting claims are directed to a lipid nanoparticle for antisense oligonucleotides inhibiting bcl-2, wherein the lipid nanoparticle is prepared by coating an antisense oligonucleotide with a membrane material, and a nucleic acid sequence is 5'-TCT CCC AGC GTG CGC CAT-3' (SEQ ID NO: 1), or 5' UCU CCC AGC GTG CGC CAU 3' (SEQ ID NO: 2); and the membrane material comprises a cationic lipid, a neutral phospholipid, cholesterol, Tween, a polyethylene glycol derivative in a molar ratio of (25-35):(40-50):(15-25):(1-5):(1-5); wherein the cationic lipid comprises: DOTAP, DOTMA, DDAB, and DODMA; the neutral phospholipid comprises: Egg PC, 
The instant and conflicting claims differ in that the conflicting claims recite that the nanoparticles are for antisense oligonucleotides, and the lipid nanoparticle coats the antisense oligonucleotides. The lipid nanoparticle composition of the conflicting claims, which coats the oligonucleotide, is the same as the instant claims.  Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 1-5 and 13-16 of the instant application and Claims 1-15 of co-pending Application No. 16/342,871 are obvious variants and are not patentability distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616